CORRECTED NOTICE OF ALLOWANCE 
Examiner acknowledges receipt a printer rush in the instant application.
Claims 24, 25, 28-33, and 36-39 are pending and are being allowed on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner comment 
Examiner notes that in the claim set filed 10/13/2021, claim 24 is referenced twice.

    PNG
    media_image1.png
    310
    642
    media_image1.png
    Greyscale


It is clear from the prosecution record that where the claim set recites 1-24 (canceled) this is a typographical error.  The claim set is acknowledged as reciting 1-23 (canceled).
The claim language of claim 24 (currently amended) is consistent with the prior claim sets. 
Accordingly, claims 24, 25, 28-33, and 36-39 are deemed to be pending in the instant application and are being allowed on the merits in this office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a method for ameliorating a reduction in left ventricle fractional shortening (LVFS) in a mammalian subject in need thereof comprising administering a therapeutically effective amount of D-Arg-2'6'-Dmt-Lys-Phe-NH2, wherein the subject has suffered a myocardial infarction, wherein ameliorating a reduction in LVFS comprises reducing matrix metalloproteinase 9 (MMP-9) gene expression in increasing tissue inhibitor of metalloproteinase 1 (TIMP-1) gene expression is free the prior art.
A method for ameliorating a reduction in left ventricle stroke volume or left ventricle ejection fraction in a mammalian subject in need thereof comprising administering a therapeutically effective amount of D-Arg-2'6'-Dmt-Lys-Phe-NH2, wherein the subject has suffered a myocardial infarction, ameliorating a reduction in left ventricle stroke volume or left ventricle ejection fraction comprises reducing matrix metalloproteinase 9 (MMP-9) gene expression in increasing tissue inhibitor of metalloproteinase 1 (TIMP-1) gene expression is free the prior art.

Borow et al. (WO 2011/082328- previously cited) teach methods of treating an obstructive coronary artery disease in a mammalian subject comprising administration of D-Arg-2'6'-Dmt-Lys-Phe-NH2 or a pharmaceutically acceptable salt thereof (abstract, para. [0008]). Left ventricular (LV) function is an important predictor of early and late mortality after coronary artery surgery (para. [0005]). It is associated with an increased risk of peri-operative and long-term mortality in patients undergoing coronary bypass surgery compared with patients with normal LV function. Id.  Both low ejection fraction (EF) and clinical heart failure are predictive of higher operative mortality rates with CABG surgery.   Id.  A rabbit model of acute myocardial ischemia and reperfusion was used in Example 1 in which a portion of the left ventricular myocardium was temporarily ischemic.  It is noted that that the rabbits were indicated as having an undergone an irreversible myocardial injury (infarction occurred and infarct size was monitored) (paras. ([0131]-[0146 
Wilson et al. (WO 2011/116007 -previously cited) teach compositions and methods for treating an ischemia-reperfusion injury, such as occurs during acute myocardial infarction and organ transplant in a mammalian subject (abstract, para. [0009]). The methods comprise administering to the subject an effective amount of an aromatic-cationic peptide or a pharmaceutically acceptable salt thereof, and one or more additional active agents such as cyclosporine.  Id.  Peptides for treatment include Tyr-D-Arg-Phe-Lys-NH2; 2',6'-Dmt-D-Arg-Phe-Lys-NH2; Phe-D-Arg-Phe-Lys-NH2; 2',6'-Dmp-D-Arg-Phe-Lys-NH2; and D-Arg-2',6'-Dmt-Lys-Phe-NH2 (para. [0010]). As 
The references do not explicitly or implicitly teach a reduction in MMP-9 gene expression or an increase in TIMP-1 gene expression.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 24, 25, 28-33, and 36-39 are allowed as set forth in the amendment filed 10/13/2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654